Conviction for unlawfully carrying a pistol; punishment, a fine of $100.00.
The record is before us without bills of exception or complaints of procedure. The only matter presented is the sufficiency of the testimony. Examining the facts, we observe that appellant himself admitted that he carried the pistol in question, his defense being that he had it for the purpose of protecting himself against an attack which he thought was going to be made upon him. The issue thus raised was submitted to the jury. They have solved same adversely to appellant.
No error appearing, the judgment will be affirmed.
Affirmed.